Gilfillan, C. J.
When this ease was here before, we held that ant absolute title in fee did not pass by the deed of September 2, 1878, of the Lake Superior & Puget Sound Company to the city. We-*326did not assume to determine, nor was it necessary, the precise nature of the estate passed, — whether a mere easement, or an estate on condition or in trust. The purpose and effect of this decision were that the grant was for a public park, and that the city could not divert this land from that purpose. 51 Minn. 518. (53 N. W. 807.) We have referred to this decision only to show that there remained in the Lake Superior & Puget Sound Company sufficient interest to take and sustain a release.
In 1876 that company, as admitted by the answer, was then owner of the land, subject to an easement for right of way in the Northern Pacific Eailroad Company. In 1890 the latter company executed to the former a deed of the land in question, and other lands. That deed could not operate to pass to the grantee the title to the land in question, because the grantor did not have the title; but it could operate, and did operate, as a release of the easement, and that extinguished it, and freed the land in question from it.
There can be no question that a railroad corporation, having an easement for right of way, when no longer needed for its purposes, can release the same to the owner of the land.
This disposes of the only point raised in the appellants’ brief.
Judgment affirmed.
Buck, J., did not sit.
(Opinion published 59 N. W. 1044.)